Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-03-2019 under new application, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Control device configured to 

in claims 14-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip Wayne Huelson et al. (US 20040227708 A1)  in view of Bun-Suk Lee et al. (US 20120026315 A1).

Regarding Claim 1, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests a test testing method for a display panel (please see abstract, page 1, paragraph 4 suggests display panel under testing)  comprising the steps of: storing an image signal  for controlling the display panel to display a default image (pages 1, 3, 6,  paragraph 9-11, 29, 30, 65 suggesting storing of image signal providing attribute of the display unit to be tested)  in a driver chip of the display panel (please see pages 1, 3, 6, paragraphs 9-11, 29, 30, 65); providing a power signal (please see pages 1, 3, 5, 6, paragraphs 9-11, 29, 30 , 62-65 suggest integrated adaptive module (driver chip) supplies power signal); and a clock signal for the display panel (pages 5, 6, paragraphs 62-65); retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition (please see pages 1, 3, 6, 7, paragraphs 9-11, 29, 30, 62-65, 80 suggests testing a display panel with stored image providing needed attributes to determine needed power and clock signal for testing display panel).
fails to disclose retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition.
However, prior art of Bun-Suk Lee et al. (US 20120026315 A1) suggests display panel testing (please see abstract, page 1, and testing the display panel based on the image signal (pages 3, 4, paragraph 42, 58, suggests testing panel preset image pattern) and the clock signal according to a preset test condition (page 3, paragraphs 42-46, suggest preset test pattern is time dependent suggesting preset test condition being clock dependent since preset test pattern generated to achieve preset test condition and preset test pattern is time dependent on period basis) and retrieving the image signal (please see page 4, paragraphs  72-77, please also see page 5, paragraphs 92, 93 suggests retrieving or extracting test image).
Further Examiner maintains “the clock signal according to a preset test condition” is well-known to one ordinary skill in the art Huelson Phillip et al. (US 20040227708 A1) disclosure; pages 6, 7, paragraphs 69-72, 80.
Phillip Wayne Huelson et al. (US 20040227708 A1) teaches a test testing method for a display panel, comprising the steps of storing an image signal for controlling the display panel to display a default image in a driver chip of the display panel; providing a power signal and a clock signal for the display panel; and testing the display panel based on the image signal and the clock signal according to a preset test condition.

Phillip Wayne Huelson et al. (US 20040227708 A1) teaches detecting an image signal displayed during testing of display panel and retrieving the attributes to determine defectiveness in the displayed image.
Phillip Wayne Huelson et al. (US 20040227708 A1) does not teach retrieving the image signal.
Phillip Wayne Huelson et al. (US 20040227708 A1) contained a device which differed the claimed process by the substitution of the step of retrieving the image signal. Bun-Suk Lee et al. (US 20120026315 A1) teaches substituted step of retrieving the image signal and their functions were known in the art to enabling a person to determining defect in display panel under test. Phillip Wayne Huelson et al. (US 20040227708 A1) step of detecting an image signal displayed during testing of display panel substituted with the step of retrieving the image signal Bun-Suk Lee et al. (US 20120026315 A1) and the results would have been predictable and resulted in enabling compare the retrieve image signal with preset or default image signal to determine the defect in displayed image so user can adjust the attributes to reduce defectiveness.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Regarding Claim 3, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests  different kinds of display panel (page 1, paragraph 10) correspond to different preset times, and a time requirement for the test is preset for each kind of display panels (please see pages 1, 3, 6, paragraphs 10, 29, 30, 62-65 suggests testing a display panel with different stored image for testing different kinds of display panel and clock signal according to predetermined testing condition at preset different time since the different kind of display panel with different test images will have different pixel structure).

Regarding Claim 4, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the step of testing the display panel according to the preset time is to test the display panel according to a duration of each default image, a display sequence of each default image, and a number of times of each default image (please see pages 1, 3, 6, paragraphs 2,  10, 29, 30, 62-65 suggests testing a display panel with different stored image for testing different kinds of display panel and clock signal according to predetermined testing condition at preset different time since the different kind of display 

Regarding Claim 5, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the step of testing the display panel according to the preset test condition is to test the display panel according to a preset voltage and a preset current (please see pages 1, 3, 6, 7, paragraphs 2, 10, 29, 30, 59, 60, 62-65, 75, 76, suggests the preset test condition is to test the display panel according to a preset voltage and a preset current).

Regarding Claim 6, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the step of testing the display panel according to the preset test is to test the display panel according to a preset time, a preset voltage, and a preset current (please see pages 1, 3, 6, 7, paragraphs 2, 10, 29, 30, 59, 60, 62-65, 75, 76, suggests the preset test condition is to test the display panel according to a preset voltage and a preset current and preset time).

Regarding Claim 7, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests detecting a test signal (page 1, paragraph 11) and after the test signal is detected, providing the power and clock signals required by the display panel (please see pages 1, 3, 6, paragraphs 2, 11,10, 29, 30, 62-65, suggesting detecting test signal  and after the test signal is detected, providing the power and clock signals required by the display panel)


Regarding Claim 8, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests retrieving the image signal ( and combining the clock signal to convert the image signal into a display control signal; and driving the display panel to display the default image based on the display control signal (please see pages 1, 3, 6, paragraphs 2, 11,10, 29, 30, 62-65, suggesting detecting test signal  and after the test signal is detected, retrieves the test images,  providing image data,  the power and clock signals required by the display panel for testing).
Please also see Bun-Suk Lee et al. (US 20120026315 A1)  retrieving the image signal (please see pages 3, 4, paragraphs 42-46, 58  72-77, suggest detecting a test signal, and after the test signal is detected and  preset test pattern is time dependent suggesting preset test condition being clock dependent since preset test pattern generated to achieve preset test condition and preset test pattern is time dependent on period basis,  please also see page 5, paragraphs 92, 93 suggests retrieving or extracting test image).



Regarding Claim 10, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests further comprising: measuring and recording a performance parameter of the display panel (please see pages 1, 2, 4, 5, 7, paragraphs 9-11, 23, 51, 75 suggests measuring power parameters as well as operational attributes).

Regarding Claim 11, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests wherein the step of measuring and recording a performance parameter of the display panel is to measure and record a luminance and/or a resolution of the display panel (please see pages 1, 2, 4, 5, 7, paragraphs 9-11, 23, 51, 75 suggests measuring power parameters as well as operational attributes such as power and current  base  attribute also  luminescence base attributes).

Regarding Claim 12, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests further comprising: real-time measuring and recording a performance parameter of the display panel (please see pages 1, 2, 4, 5, 7, paragraphs 9-11, 23, 51, 75 suggests measuring power parameters as well as operational attributes while testing of the display panel with selected images).

Regarding Claim 13, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests wherein the power and clock signals are provided to the display panel by an external power board (please see pages 5, 6, paragraphs 62, 70 suggests the power and clock signals are provided to the display panel by an external power board).
Further Examiner maintains external power supply and external clock used for testing a display panel is well known to one ordinary skill in the art as disclosed by prior art of Lee Sang Jun et al. (US 20080036715 A1) disclosure; paragraphs 60, 115.

Regarding Claim 14, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests  a display device (please see abstract, page 1, paragraph 4), comprising: a control device, configured to store an image signal for controlling a display panel to display a default image (pages 1, 3, 6,  paragraph 10, 29, 30, 65 suggests control device storing the testing default images to control display panel displaying default images), wherein the control device is further configured to connect an external power and a clock signal to provide a power and the clock signal to the display panel (please see pages 1, 3, 5, 6, paragraphs 2, 9, 10, 29, 30, 62, 65, 70, suggests control device 
However, Phillip Wayne Huelson et al. (US 20040227708 A1)  fails to suggest retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition.
However, prior art of Bun-Suk Lee et al. (US 20120026315 A1) suggests display panel testing (please see abstract, page 1, and testing the display panel based on the image signal (pages 3, 4, paragraph 42, 58, suggests testing panel preset image pattern) and the clock signal according to a preset test condition (page 3, paragraphs 42-46, suggest preset test pattern is time dependent suggesting preset test condition being clock dependent since preset test pattern generated to achieve preset test condition and preset test pattern is time dependent on period basis) and retrieving the image signal (please see page 4, paragraphs  72-77, please also see page 5, paragraphs 92, 93 suggests retrieving or extracting test image).

Phillip Wayne Huelson et al. (US 20040227708 A1) teaches a test testing method for a display panel, comprising the steps of storing an image signal for controlling the display panel to display a default image in a driver chip of the display panel; providing a power signal and a clock signal for the display panel; and testing the display panel based on the image signal and the clock signal according to a preset test condition.
Bun-Suk Lee et al. (US 20120026315 A1) teaches retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition.
Phillip Wayne Huelson et al. (US 20040227708 A1) teaches detecting an image signal displayed during testing of display panel and retrieving the attributes to determine defectiveness in the displayed image.
Phillip Wayne Huelson et al. (US 20040227708 A1) does not teach retrieving the image signal.
Phillip Wayne Huelson et al. (US 20040227708 A1) contained a device which differed the claimed process by the substitution of the step of retrieving the image signal. Bun-Suk Lee et al. (US 20120026315 A1) teaches substituted step of retrieving the image signal and their functions were known in the art to enabling a person to determining defect in display panel under test. Phillip Wayne Huelson et results would have been predictable and resulted in enabling compare the retrieve image signal with preset or default image signal to determine the defect in displayed image so user can adjust the attributes to reduce defectiveness.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the control device is configured to retrieve the image signal and covert the image signal in to a data voltage and drive the display panel to display the default image based on the data voltage and the clock signal (pages 1, 3, 4, 6, paragraphs 9-11, 28- 30, 33, 34, 37, 62-65 suggests retrieve the image signal stored using the image signal, to generate data voltage signal and drive the display panel with stored default image with voltage signal and clock  signal).

Regarding Claim 16, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the control device is further configured to store the image signal for controlling the display panel to display the default image (pages 1, 3, 6, paragraphs 9-11, 28-30, 62-65 suggests the control device is further configured to store the image signal for controlling the display panel to display the default image) and connect the external power and the clock signal to provide the power and the clock signal to the 

Regarding Claim 17, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the control device is further configured to retrieve the image signal and convert the image signal into a data voltage; and drive the display panel to display the default image based on the data voltage and the clock signal (pages 1, 3, 4, 6, paragraphs 9-11, 28- 30, 33, 34, 37, 62-65 suggests retrieve the image signal stored using the image signal, to generate data voltage signal and drive the display panel with stored default image with voltage signal and clock  signal)

Regarding Claim 18, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests  a display device (please see abstract, page 1, paragraph 4), comprising: a control device, configured to store an image signal for controlling a display panel to display a default image (pages 1, 3, 6,  paragraph 10, 29, 30, 65 suggests control device storing the testing default images to control display panel displaying default images), wherein the control device is further configured to connect an external power 
However, Phillip Wayne Huelson et al. (US 20040227708 A1)  fails to suggest retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition.
However, prior art of Bun-Suk Lee et al. (US 20120026315 A1) suggests display panel testing (please see abstract, page 1, and testing the display panel based on the image signal (pages 3, 4, paragraph 42, 58, suggests testing panel preset image pattern) and the clock signal according to a preset test condition (page 3, paragraphs 42-46, suggest preset test pattern is time dependent suggesting preset test condition being clock dependent since preset test pattern generated to achieve preset test condition and preset test pattern is time dependent on period basis) and retrieving the image signal (please see page 4, paragraphs  72-77, please also see page 5, paragraphs 92, 93 suggests retrieving or extracting test image).

Phillip Wayne Huelson et al. (US 20040227708 A1) teaches a test testing method for a display panel, comprising the steps of storing an image signal for controlling the display panel to display a default image in a driver chip of the display panel; providing a power signal and a clock signal for the display panel; and testing the display panel based on the image signal and the clock signal according to a preset test condition.
Bun-Suk Lee et al. (US 20120026315 A1) teaches retrieving the image signal and testing the display panel based on the image signal and the clock signal according to a preset test condition.
Phillip Wayne Huelson et al. (US 20040227708 A1) teaches detecting an image signal displayed during testing of display panel and retrieving the attributes to determine defectiveness in the displayed image.
Phillip Wayne Huelson et al. (US 20040227708 A1) does not teach retrieving the image signal.
Phillip Wayne Huelson et al. (US 20040227708 A1) contained a device which differed the claimed process by the substitution of the step of retrieving the image signal. Bun-Suk Lee et al. (US 20120026315 A1) teaches substituted step of retrieving the image signal and their functions were known in the art to enabling a person to determining defect in display panel under test. Phillip Wayne Huelson et results would have been predictable and resulted in enabling compare the retrieve image signal with preset or default image signal to determine the defect in displayed image so user can adjust the attributes to reduce defectiveness.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 19, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests further comprising: retrieving the image signal and combining the clock signal to convert the image signal into a display control signal; and driving the display panel to display the default image based on the display control signal (pages 1, 3, 4,  6, paragraphs  9-11, 28- 30, 33, 34, 37, 62-65 suggests retrieve the image signal stored using the image signal, and drive the display panel with stored default image and clock signal).

Regarding Claim 20, Phillip Wayne Huelson et al. (US 20040227708 A1) suggests the step of driving the display panel to display the default image based on the display control signal is to drive the display panel to display a plurality of different default images based on the display control signal, wherein each default image has a corresponding duration, a corresponding display sequence, and a corresponding number of display times (please see pages 1, 3, 6, paragraphs 2,  9-11, 29, 30, 62-65 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review all the cited prior arts on USPTO 892’s.
 Uehara Takuya (US 20060001781 A1) disclosure; paragraphs 21, 22, 37, 48.
Sang-Hyuk Kwon et al. (US 200860120588 A1) disclosure; paragraphs 16-22.
Yamagishi Yasuhiko et al. (US 20040012580 A1) disclosure; paragraphs 98, 110, 113, 116, 121, 132.
Chen Wei (CN 106504687 B, PCT/CN2017/096864 prior art D1) disclosure; paragraphs 10-12, 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached on Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-24-2021